            Case 1:21-cv-04174-LTS Document 6 Filed 08/20/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LAWRENCE RICHARDSON,

                                  Plaintiff,
                                                                 1:21-CV-4174 (LTS)
                      -against-
                                                                 CIVIL JUDGMENT
THE STATE OF NEW YORK; THE
DEPARTMENT OF CORRECTION,

                                  Defendants.

         Pursuant to the order issued August 20, 2021, dismissing the complaint for failure to state

a claim on which relief may be granted,

         IT IS ORDERED, ADJUDGED AND DECREED that the complaint is dismissed for

failure to state a claim on which relief may be granted. 28 U.S.C. § 1915(e)(2)(B)(ii).

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     August 20, 2021
           New York, New York

                                                       /s/ Laura Taylor Swain
                                                              LAURA TAYLOR SWAIN
                                                           Chief United States District Judge
